Response to Petition for Rehearing by
Chief Jus-? tice Hobson
Overruling Petition.
Under section 2519, Kentucky Statutes, an action for relief from fraud or mistake may be brought within five years after the fraud or mistake was discovered, or might have been discovered by ordinary diligence; “but no such action shall be brought ten years after the time of making the contract or the perpetration of the fraud.” Under this statute it has been repeatedly held that no action for relief for fraud or mistake can be maintained after the lapse of ten years after the transaction occurred. This action was begun on February 9, 1911. The settlements between appellant and his deputy for the years 1898 and 1899 were made more than ten years before the action was brought. The action was, therefore, brought too late to obtain relief against these set-' tlements, although appellant discovered the mistake within five years before the action was brought. (Green Co. v. Howard, 127 Ky., 379.)
Petition overruled.